            Case 1:18-cv-09936-LGS Document 103 Filed 08/02/19 Page 1 of 2

I<APLAN HECl(ER & FINI( LLP                                  350 FIFTH AVENUE       I SUITE 7110
                                                             NEW YORK, NEW YORK 10118

                                                             TEL (212) 763-0883 I FAX (212) 564-0883

                                                             WWW.KAPLANHECKER.COM




                                                              DIRECT DIAL    212.763.0886
                                                              DIRECT EMAIL jquinn@kaplanhecker.com




                                                                            August 2, 2019

   BY ECF

   The Honorable Lorna G. Schofield
   United States District Judge
   Southern District of New York
   40 Foley Square
   New York, New York 10007

                  Re:      Jane Doe, et al. v. The Trump Corporation, et al., l8-cv-09936 (LGS)

   Dear Judge Schofield:

          We write on behalf of Plaintiffs to clarify the record and to provide additional context
   following Defendants’ submission to the Court yesterday, to which Plaintiffs did not have an
   opportunity to respond. In their submission, Defendants suggest that Plaintiffs somehow acted
   improperly in serving certain discovery requests following the Court’s July 24, 2019 Order, which
   denied in part Defendants’ motion to dismiss (Doc. No. 97). That implication is not accurate.

           Defendants themselves acknowledge (as they must) that the stay of discovery was lifted by
   the July 24, 2019 Order. (Doc. No. 101 at 1; see also Doc. No. 54 (staying discovery “pending
   resolution of the motion to dismiss”).) Because the stay was lifted, Plaintiffs were entitled to
   proceed with discovery. Accordingly, on July 25, Plaintiffs wrote to Defendants to remind them
   that, prior to the initial stay of discovery, Plaintiffs had served a set of document requests on
   Defendants and that Defendants were now obligated to respond. On July 30, Plaintiffs served
   additional, targeted discovery requests on Defendant The Trump Corporation.

           In the same vein, on July 31, Plaintiffs notified Defendants that they were undertaking to
   serve notice on non-parties that the stay had been lifted. Consistent with the Court’s initial stay
   order, the subpoenas that were served on non-parties in February (following a meet-and-confer
   and without objection from Defendants) made clear that they were for the purpose of preservation
   only, and that the non-parties were not obligated to produce documents until “14 days from the
   date on which the Court issues a decision resolving Defendants’ motion to dismiss.” It was
   therefore entirely proper, and prudent, for Plaintiffs to inform those non-parties that the Court had
              Case 1:18-cv-09936-LGS Document 103 Filed 08/02/19 Page 2 of 2

KAPLAN HECKER & FINK LLP                                                                                                 2

    issued its decision. 1 Further, there was nothing wrong in issuing additional, targeted discovery
    requests to Defendants once discovery was underway.

             To be sure, prior to Plaintiffs’ service of these discovery requests, Defendants informed
    Plaintiffs that Defendants wanted discovery to be stayed pending their forthcoming motion to
    compel arbitration. But Defendants concede that discovery was not stayed at the time Plaintiffs
    issued their requests. And Plaintiffs will object to any forthcoming request for a stay pending
    resolution (even through appeal) of their motion to compel arbitration, which is untimely and
    meritless (see Doc. Nos. 94-2, 96). See also Gerald Chamales Corp. v. Oki Data Americas, Inc.,
    247 F.R.D. 453, 455 (D.N.J. 2007) (“[I]f the Court accepts defendants’ argument that all
    depositions should be stayed pending the decision on its dispositive motion [seeking dismissal in
    favor of arbitration], then it would in effect be ruling that every time a request to compel arbitration
    is filed good cause exists to issue a protective order to stop depositions while the request is pending.
    This is not the law.”).

            Plaintiffs look forward to addressing these issues further in the joint letter due August 29
    and at the September 5 conference. In the meantime, while Plaintiffs respectfully maintain that a
    stay of discovery is not warranted here, Plaintiffs will refrain from further discovery in accordance
    with the Court’s order yesterday, pending the Court’s resolution of these issues.


                                                                   Respectfully submitted,




                                                                   John C. Quinn
                                                                   KAPLAN HECKER & FINK LLP
                                                                   350 Fifth Avenue, Suite 7110
                                                                   New York, NY 10118
                                                                   (212) 763-0883
                                                                   jquinn@kaplanhecker.com




    1
     For the avoidance of doubt, Plaintiffs halted service on these non-parties following the Court’s order yesterday,
    and none were served.
